DETAILED ACTION
Claims 1 through 43 originally filed 13 March 2020. Claims 1 through 43 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21, 22, and 39 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, this claim requires "Wherein said top side high contrast grating (HCG) comprises a diffractive grating with many reflective and transmissive orders." However, the term "many" is subjective and no guidance is provided to determine a particular number of modes necessary to fit the requirement "many". Since it is not clear how many diffractive orders are required, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the term "many" will be read to mean "at least two".

Regarding claim 22, this claim requires "Wherein said top side high contrast grating (HCG) comprises a diffractive grating with few reflective and transmissive orders." However, the term "few" is subjective and no guidance is provided to determine a particular number of modes necessary to fit the requirement "few". Since it is not clear how many diffractive orders are required, this claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, the term "few" will be read to mean "at least one".

Regarding claim 39, Claim limitation "Wherein said apparatus is configured for 3D sensing applications" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no association between the disclosed structure and the function within the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the remainder of this action, this configuration will be understood as being inherently met by a device that exhibits the features of parent claim 1.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a) ); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a) ).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a) ); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 through 4, 10, 26, and 39 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 2, this claim only requires "Wherein said top side high contrast grating (HCG) has a regular, chirped or irregular shape." This listing exhaustively enumerates the possible configurations for the HCG. Since this list is presented in the alternative, this list is inherently met by the presence of the HCG already required by parent claim 1. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Regarding claim 3, this claim only requires "Wherein said top side high contrast grating (HCG) has 1D, 2D or 3D periodicity, is quasi-periodic, or is aperiodic." This listing exhaustively enumerates the possible configurations for the HCG. Since this list is presented in the alternative, this list is inherently met by the presence of the HCG already required by parent claim 1. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Regarding claim 4, this claim only requires "Wherein said top side high contrast grating (HCG) has a regular, chirped or irregular shape." This listing exhaustively enumerates the possible configurations for the HCG. Since this list is presented in the alternative, this list is inherently met by the presence of the HCG already required by parent claim 1. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Regarding claim 10, this claim only requires "Wherein each of said VCSELs in the array of VCSELS can be configured for being electrically addressed collectively, or electrically addressed in groups within the VCSEL array, or electrically addressed separately." This listing exhaustively enumerates the possible configurations for operating the electrical contacts. Since this list is presented in the alternative, this list is inherently met by the presence of the electrical contacts already required by parent claim 1. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Regarding claim 26, this claim only requires "Wherein said relative amplitudes are selected orders which are suppressed or enhanced, or have a number of orders having equal amplitude, or enhancement of a number of orders and at the same time suppression of another number of orders." This listing exhaustively enumerates the possible ways of exerting control over relative amplitudes. Since this list is presented in the alternative, this list is inherently met by the control of relative amplitudes already required by parent claim 25. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Regarding claim 39, this claim only requires "Wherein said apparatus is configured for 3D sensing applications." However, for the reasons noted above, the apparatus of claim 1 is understood to inherently exhibit this configuration on the basis that the original disclosure provides no additional features necessary for achieving this configuration. As such, this claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 7, 9 through 12, 15, 20 through 22, 25 through 27, 39, 40, 42, and 43 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Justice et al. (Justice, US Pub. 2009/0097522).

Regarding claim 1, Justice discloses, "(a) at least one vertical cavity surface emitting laser (VCSEL)" (p. [0088] and Fig. 5).  "(i) a lower electrode" (p. [0086], [0088], and Fig. 5, pt. 7).  "(ii) a lower distributed Bragg reflector (DBR) associated with said lower electrode" (p. [0086], [0088], and Fig. 5, pt. 1).  "(iii) a quantum well structure over said lower DBR" (p. [0089]).  "(iv) an upper reflector over said quantum well structure" (p. [0086], [0088], and Fig. 5, pt. 1).  "(v) an upper electrode" (p. [0086], [0088], and Fig. 5, pt. 3).  "(b) a high contrast grating integrated over the top side surface of said VCSEL as a top side high contrast grating which is configured as an optically active structure for modifying emissions of said at least one VCSEL to enable optical functionalities" (p. [0088] and Fig. 5, pt. 12).  

Regarding claim 2, Justice discloses, "Wherein said top side high contrast grating (HCG) has a regular, chirped or irregular shape" (p. [0082] and Fig. 5, pt. 12).  

Regarding claim 3, Justice discloses, "Wherein said top side high contrast grating (HCG) has 1D, 2D or 3D periodicity, is quasi-periodic, or is aperiodic" (p. [0082] and Fig. 5, pt. 12).  

Regarding claim 4, Justice discloses, "Wherein said top side high contrast grating (HCG) has a regular, chirped or irregular shape" (p. [0082] and Fig. 5, pt. 12).  

Regarding claim 5, Justice discloses, "Wherein said at least one vertical cavity surface emitting laser (VCSEL) comprises an array of VCSELs" (p. [0052]).  

Regarding claim 6, Justice discloses, "Wherein said top side high contrast grating (HCG) is configured to cover an entire emission area of each said VCSEL within the array of said VCSELs" (p. [0052], [0086], [0088], and Fig. 5, pts. 4 and 12).  

Regarding claim 7, Justice discloses, "Wherein said top side high contrast grating (HCG) is aligned with each VCSEL emitter within the array of said VCSELs" (p. [0052], [0086], [0088], and Fig. 5, pts. 4 and 12).  

Regarding claim 9, Justice discloses, "Wherein said top side high contrast grating (HCG) is configured to cover different sections of the array of said VCSELs" (p. [0052], where each VCSEL in the array is in a different section and each VCSEL in the array includes a grating such that there is a grating that covers different sections of the array).  

Regarding claim 10, Justice discloses, "Wherein each of said VCSELs in the array of VCSELS can be configured for being electrically addressed collectively, or electrically addressed in groups within the VCSEL array, or electrically addressed separately" (p. [0052] and Fig. 5, pts. 3 and 7).  

Regarding claim 11, Justice discloses, "Wherein said top side high contrast grating (HCG) is either etched into the existing material of the at least one vertical cavity surface emitting laser (VCSEL) structure or by depositing and patterning an additional layer of material as a top grating layer" (p. [0087] and Fig. 5, pt. 12).  

Regarding claim 12, Justice discloses, "Wherein said top side high contrast grating (HCG) comprises a high contrast grating fabricated of material selected from the group of grating materials consisting of GaAs, AlGaAs, SiNx, SiO2, InGaP, or combinations thereof" (p. [0102]).  

Regarding claim 15, Justice discloses, "Wherein said top side high contrast grating (HCG) is an engineered grating in which areas of materials with high optical refractive index nj are interfacing other areas of materials with low optical refractive index ni so that regions of either group of materials surround regions of the other group of materials" (p. [0080] and Fig. 8, where portions of the higher index grating layer are surrounded by lower index ambient material).  

Regarding claim 20, Justice discloses, "Wherein said top side high contrast grating (HCG) is configured with different grating periods that determine the angle of separation of the reflective and transmissive orders" (p. [0087]).  

Regarding claim 21, Justice discloses, "Wherein said top side high contrast grating (HCG) comprises a diffractive grating with many reflective and transmissive orders" (p. [0095]).  

Regarding claim 22, Justice discloses, "Wherein said top side high contrast grating (HCG) comprises a diffractive grating with few reflective and transmissive orders" (p. [0095]).  

Regarding claim 25, Justice discloses, "Wherein said top side high contrast grating (HCG) is configured to control relative amplitudes of the transmitted and reflected orders" (p. [0095]).  

Regarding claim 26, Justice discloses, "Wherein said relative amplitudes are selected orders which are suppressed or enhanced, or have a number of orders having equal amplitude, or enhancement of a number of orders and at the same time suppression of another number of orders" (p. [0095]).  

Regarding claim 27, Justice discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated to control far field patterns of the elements of the array to provide far field control of portions of the VCSEL array or the whole VCSEL array" (p. [0091]).  

Regarding claim 39, Justice discloses, "Wherein said apparatus is configured for 3D sensing applications" (p. [0113]).  

Regarding claim 40, Justice discloses, "Wherein said top side high contrast grating (HCG) is configured to operate as (a) as optical element shaping the characteristics of the emitted far field of the array, or (b) as polarization, angle, mode or wavelength selective mirror of the cavity, or (c) as optical coupler between multiple elements of the array, or (d) as any combination of the above" (p. [0091]).  

Regarding claim 42, Justice discloses, "(a) a vertical cavity surface emitting laser (VCSEL) array in which each VCSEL comprises" (p. [0052], [0088], and Fig. 5).  "(i) a lower electrode" (p. [0086], [0088], and Fig. 5, pt. 7).  "(ii) a lower distributed Bragg reflector (DBR) associated with said lower electrode" (p. [0086], [0088], and Fig. 5, pt. 1).  "(iii) a quantum well structure over said lower DBR" (p. [0089]).  "(iv) an upper reflector over said quantum well structure" (p. [0086], [0088], and Fig. 5, pt. 1).  "(v) an upper electrode" (p. [0086], [0088], and Fig. 5, pt. 3).  "(b) at least one high contrast grating integrated over the top side surface of said VCSEL array, or its individual VCSELs" (p. [0088] and Fig. 5, pt. 12).  "As a top side high contrast grating which is configured as an optically active structure for modifying emissions of said at least one VCSEL to enable optical functionalities" (p. [0088] and Fig. 5, pt. 12).  "(c) Wherein said top side high contrast gratings (HCGs) are integrated to control far field patterns of the elements of the array to provide far field control of portions of the VCSEL array or the whole VCSEL array" (p. [0091]).  

Regarding claim 43, Justice discloses, "(a) fabricating at least one vertical cavity surface emitting laser (VCSEL)" (p. [0088] and Fig. 5).  "A lower electrode" (p. [0086], [0088], and Fig. 5, pt. 7).  "Lower distributed Bragg reflector (DBR)" (p. [0086], [0088], and Fig. 5, pt. 1).  "A quantum well structure" (p. [0089]).  "An upper reflector over said quantum well structure" (p. [0086], [0088], and Fig. 5, pt. 1).  "A planar top side surface over the VCSEL" (p. [0088] and Fig. 5).  "An upper electrode" (p. [0086], [0088], and Fig. 5, pt. 3).  "(b) integrating a high contrast grating into the planar top side surface of said VCSEL as a top side high contrast grating which is configured as an optically active structure for modifying emissions of said at least one VCSEL to enable optical functionalities" (p. [0088] and Fig. 5, pt. 12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13, 14, 16 through 18, 23, 24, and 30 rejected under 35 U.S.C. 103 as being unpatentable over Justice.

Regarding claim 8, Justice does not disclose, "Wherein said top side high contrast grating (HCG) is intentionally misaligned with one or more VCSEL emitters within the array of said VCSELs."  The examiner takes Official Notice of the fact that it was known in the art to shift the alignment of optical structures relative to emitters in an array so as to cause the emitted light to vary across the array. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to intentionally misalign at least one HCG structure, since it was known that such an intentional misalignment produces a predictable relative shift in optical emission properties.

Regarding claim 13, Justice does not disclose, "Wherein said top side high contrast grating (HCG) comprises a high index grating layer n2 on top of a low index layer n1 and interfacing the free space low index area n3."  The examiner takes Official Notice of the fact that it was known in the art to form a high index grating elements of a HCG atop a low index structure and covered by either a low index free space or a low index layer so as to provide the grating structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the HCG in the noted manner, since it was known that the described manner of fabrication is suitable for producing the grating structure.

Regarding claim 14, Justice does not disclose, "Wherein said top side high contrast grating (HCG) comprises a high index grating layer n2 on top of a low index layer n1 and covered by a planar layer of low index material n3."  The examiner takes Official Notice of the fact that it was known in the art to form a high index grating elements of a HCG atop a low index structure and covered by either a low index free space or a low index layer so as to provide the grating structure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the HCG in the noted manner, since it was known that the described manner of fabrication is suitable for producing the grating structure.

Regarding claim 16, Justice does not disclose, "Wherein said top side high contrast grating (HCG) is configured with a chirped period at constant bar width."  The examiner takes Official Notice of the fact that it was known in the art to produce a chirped grating by varying the width of the grating elements and/or the period of the grating elements so as to achieve a desired refractive index modulation necessary for forming a grating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the HCG having a chirped period and constant bar width, since such a configuration was recognized in the art as a suitable manner of forming a chirped grating.

Regarding claim 17, Justice does not disclose, "Wherein said top side high contrast grating (HCG) is configured with a chirped period and varying bar widths."  The examiner takes Official Notice of the fact that it was known in the art to produce a chirped grating by varying the width of the grating elements and/or the period of the grating elements so as to achieve a desired refractive index modulation necessary for forming a grating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the HCG having a chirped period and varying bar width, since such a configuration was recognized in the art as a suitable manner of forming a chirped grating.

Regarding claim 18, Justice does not disclose, "Wherein said top side high contrast grating (HCG) is configured with a constant period and varying bar width."  The examiner takes Official Notice of the fact that it was known in the art to produce a chirped grating by varying the width of the grating elements and/or the period of the grating elements so as to achieve a desired refractive index modulation necessary for forming a grating. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the HCG having a constant period and varying bar width, since such a configuration was recognized in the art as a suitable manner of forming a chirped grating.

Regarding claim 23, Justice does not disclose, "Wherein said top side high contrast grating (HCG) is configured with an engineered period that provides in-plane coupling via the 1st and minus 1st orders."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the pitch of the grating so as to provide in plane coupling of the first order diffracted light, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 24, Justice does not disclose, "Wherein said top side high contrast grating (HCG) is configured with a sub-wavelength period."  The examiner takes Official Notice of the fact that it was known in the art to form an integrated grating as a sub-wavelength grating so as to achieve additional optical effects such as polarization control. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the grating as a subwavelength grating, since such a modification would allow for additional optical effects such as polarization control.

Regarding claim 30, Justice does not disclose, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated so that individual VCSEL elements within the VCSEL array combine to act as an engineered diffuser so that a far field pattern of the entire array is characterized by a region of uniform high intensity."  The examiner takes Official Notice of the fact that it was known in the art to employ a grating as a diffuser so as to diffuse emitted light and produce uniform output. It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the grating as a diffuser, since such a configuration would allow for a more uniform output.

Claims 19 and 31 through 33 rejected under 35 U.S.C. 103 as being unpatentable over Justice in view of Kwon (US Patent 5,561,683).

Regarding claim 19, Justice does not disclose, "Wherein said top side high contrast grating (HCG) is configured with a radially chirped grating that may be used as a lens."  Kwon discloses, "Wherein said top side high contrast grating (HCG) is configured with a radially chirped grating that may be used as a lens" (col. 3-4, lines 60-4 and Fig. 3, pt. 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Justice with the teachings of Kwon.  In view of the teachings of Justice regarding a VCSEL array including integrated grating structures, the alternate configuration of the grating structures to provide Fresnel lenses as taught by Kwon would enhance the teachings of Justice by allowing the divergence of the emitted light to be adjusted.

Regarding claim 31, Justice does not disclose, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are configured as a lens for collimating or diverging an emitted beam of the VCSEL within the VCSEL array."  Kwon discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are configured as a lens for collimating or diverging an emitted beam of the VCSEL within the VCSEL array" (col. 3-4, lines 60-4 and Fig. 3, pt. 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Justice with the teachings of Kwon for the reasons provided above regarding claim 19.  

Regarding claim 32, Justice does not disclose, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated to have individually engineered gratings configured as collimating or diverging lenses so that the VCSEL array emits a beam having desired far field characteristics."  Kwon discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated to have individually engineered gratings configured as collimating or diverging lenses so that the VCSEL array emits a beam having desired far field characteristics" (col. 3-4, lines 60-4 and Fig. 3, pt. 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Justice with the teachings of Kwon for the reasons provided above regarding claim 19.  

Regarding claim 33, Justice does not disclose, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are configured so that multiple emitters in the VCSEL array share a spatially varying high contrast grating, which collimates or diffuses the emitted light to obtain a desired far field characteristic."  Kwon discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are configured so that multiple emitters in the VCSEL array share a spatially varying high contrast grating, which collimates or diffuses the emitted light to obtain a desired far field characteristic" (col. 3-4, lines 60-4 and Fig. 3, pt. 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Justice with the teachings of Kwon for the reasons provided above regarding claim 19.  

Claims 28, 29, 34 through 38, and 41 rejected under 35 U.S.C. 103 as being unpatentable over Justice in view of Weichmann et al. (Weichmann, US Pub. 2016/0164258).

Regarding claim 28, Justice does not disclose, "Wherein said apparatus is configured to provide far field control by rotating individual top side high contrast gratings (HCGs) by a common value so that the far field pattern can be rotated."  Weichmann discloses, "Wherein said apparatus is configured to provide far field control by rotating individual top side high contrast gratings (HCGs) by a common value so that the far field pattern can be rotated" (p. [0041] and Fig. 2, pts. 110 and 120).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Justice with the teachings of Weichmann.  In view of the teachings of Justice regarding a VCSEL array with integrated grating structures, the alternate configuration of the grating structures to produce multiple polarization outputs while independently controlling the lasers providing differing outputs as taught by Weichmann would enhance the teachings of Justice by allowing the array to emit light at switchable polarizations.

Regarding claim 29, Justice does not disclose, "Wherein said apparatus is configured to provide far field control by rotating individual top side high contrast gratings (HCGs) by different values."  Weichmann discloses, "Wherein said apparatus is configured to provide far field control by rotating individual top side high contrast gratings (HCGs) by different values" (p. [0041] and Fig. 2, pts. 110 and 120).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Justice with the teachings of Weichmann for the reasons provided above regarding claim 28.  
The combination of Justice and Weichmann does not disclose, "As well as configuring the gratings with different periods, or widths, or materials, or combinations thereof, to change far field pattern characteristics."  The examiner takes Official Notice of the fact that it was known in the art to adjust the grating period, width, or material so as to adjust the refractive index of the grating and thereby alter the optical effect produced by the grating. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the grating pitch, depth, and/or material so as to adjust the overall optical effect produced by the grating, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 34, Justice does not disclose, "Wherein said top side high contrast grating (HCG) is configured to generate polarized emissions."  Weichmann discloses, "Wherein said top side high contrast grating (HCG) is configured to generate polarized emissions" (p. [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Justice with the teachings of Weichmann for the reasons provided above regarding claim 28.  

Regarding claim 35, Justice discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated" (p. [0052]).  Justice does not disclose, "Wherein said polarized emissions are generated by the VCSEL array acting as emitters having engineered gratings that control the polarization to be linear, circular and/or elliptical for a number of individual VCSEL elements within the VCSEL array."  Weichmann discloses, "Wherein said polarized emissions are generated by the VCSEL array acting as emitters having engineered gratings that control the polarization to be linear, circular and/or elliptical for a number of individual VCSEL elements within the VCSEL array" (p. [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Justice with the teachings of Weichmann for the reasons provided above regarding claim 28.  

Regarding claim 36, Justice discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated" (p. [0052]).  Justice does not disclose, "Wherein said polarized emissions are generated by said VCSELs in the VCSEL array in which different groups of VCSELs have engineered gratings that determine their respective polarization and the emitter groups."  "Wherein each of said VCSELs in the array of VCSELS can be configured for being electrically addressed collectively, or electrically addressed separately, for enabling polarization switching."  Weichmann discloses, "Wherein said polarized emissions are generated by said VCSELs in the VCSEL array in which different groups of VCSELs have engineered gratings that determine their respective polarization and the emitter groups" (p. [0041] and Fig. 2, pts. 110 and 120).  "Wherein each of said VCSELs in the array of VCSELS can be configured for being electrically addressed collectively, or electrically addressed separately, for enabling polarization switching" (p. [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Justice with the teachings of Weichmann for the reasons provided above regarding claim 28.  

Regarding claim 37, Justice discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated" (p. [0052]).  Justice does not disclose, "Wherein said VCSEL array is configured to provide far field control with the top side high contrast gratings configured to operate as a polarizer."  "[The top side high contrast gratings] to change far field intensity into either (a) a regular shaped single region of high uniform intensity with defined polarization or (b) a number of high intensity uniform regions with designed positions and shapes and defined polarizations."  Weichmann discloses, "Wherein said VCSEL array is configured to provide far field control with the top side high contrast gratings configured to operate as a polarizer" (p. [0041]).  "[The top side high contrast gratings] to change far field intensity into either (a) a regular shaped single region of high uniform intensity with defined polarization or (b) a number of high intensity uniform regions with designed positions and shapes and defined polarizations" (p. [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Justice with the teachings of Weichmann for the reasons provided above regarding claim 28.  
The combination of Justice and Weichmann does not disclose, "Wherein said VCSEL array is configured to provide far field control with the top side high contrast gratings configured to operate as… a diffuser."  The examiner takes Official Notice of the fact that it was known in the art to employ a grating as a diffuser so as to diffuse emitted light and produce uniform output. It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the grating as a diffuser, since such a configuration would allow for a more uniform output.

Regarding claim 38, Justice discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated" (p. [0052]).  Justice does not disclose, "Wherein said VCSEL array is configured to provide far field control with each VCSEL having a top side high contrast grating (HCG) configured so that a structured far field pattern is generated with a far field intensity which is either (a) a number of identically shaped non-overlapping regions of high and same relative intensity and defined polarization, or (b) a number of non-overlapping areas of high intensity with designed shape and relative intensity and designed polarizations, or (c) a number of non-overlapping areas of high intensity with designed shape, relative intensity and polarization that enclose regions with low or no intensity."  Weichmann discloses, "Wherein said VCSEL array is configured to provide far field control with each VCSEL having a top side high contrast grating (HCG) configured so that a structured far field pattern is generated with a far field intensity which is either (a) a number of identically shaped non-overlapping regions of high and same relative intensity and defined polarization, or (b) a number of non-overlapping areas of high intensity with designed shape and relative intensity and designed polarizations, or (c) a number of non-overlapping areas of high intensity with designed shape, relative intensity and polarization that enclose regions with low or no intensity" (p. [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Justice with the teachings of Weichmann for the reasons provided above regarding claim 28.  

Regarding claim 41, Justice discloses, "Wherein the at least one said vertical cavity surface emitting laser (VCSEL) comprises a VCSEL array over which said top side high contrast gratings (HCGs) are integrated" (p. [0052]).  Justice does not disclose, "Wherein said apparatus is configured to provide… polarization switching by electrically addressing either individually, and/or in groups, the VCSELs within the VCSEL."  Weichmann discloses, "Wherein said apparatus is configured to provide… polarization switching by electrically addressing either individually, and/or in groups, the VCSELs within the VCSEL" (p. [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Justice with the teachings of Weichmann for the reasons provided above regarding claim 28.  
The combination of Justice and Weichmann does not disclose, "Wherein said apparatus is configured to provide beam steering… by electrically addressing either individually, and/or in groups, the VCSELs within the VCSEL."  The examiner takes Official Notice of the fact that it was known in the art to jointly configure VCSEL devices in an array such that the overall beam is steered so as to produce a desired composite beam. It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the overall array for beam steering, since such a configuration allows for the production of an overall composite beam.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rastani (US Patent 5,073,041) is cited for teaching a vertical cavity laser array with integrated grating lenses.
Fattal et al. (Fattal, US Pub. 2014/0321495) is cited for teaching a vertical cavity laser with an integrated grating lens.
Ikuta (US Patent 9,042,421) is cited for teaching a vertical cavity array with integrated beam directing structures.
Romano et al. (Romano, US Pub. 2018/0157342) is cited for teaching a vertical cavity array in which subsets of laser emitters are switched independently so as to create desired patterns.
Han et al. (Han, US Patent 10,777,970) is cited for teaching a vertical cavity laser with an integrated grating structure and multiple effects made available by that structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P HAGAN/Examiner, Art Unit 2828